Citation Nr: 1535819	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-10 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for neuropathy of the bilateral upper extremities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of these matters should take into account both the paper and electronic files.

The issue of entitlement to service connection for upper extremity neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence indicates that he Veteran's hearing loss was manifest by Level I hearing loss bilaterally, at worst.




CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran's claim of entitlement to a higher initial rating for bilateral hearing loss stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Two VA examinations have also been conducted.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue decided herein to the Veteran, and the Veteran testified as to his treatment history, symptomatology, and functional impairment.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  As will be shown below, the VA audiometric results do not reflect findings sufficient to warrant consideration of 38 C.F.R. § 4.86.

Following a review of the record, the Board finds that an initial compensable rating is not warranted for bilateral hearing loss.

As an initial matter, the Board notes that the only audiometric findings for rating purposes of record are those contained in the VA examination reports discussed below.

The Veteran was afforded a VA contract examination in December 2008 during which the Veteran reported difficulty understanding his wife.  An audiogram at that time showed pure tone thresholds, in decibels, as follows:

2008

HERTZ


1000
2000
3000
4000
RIGHT
25
35
45
40
LEFT
25
35
35
35

Pure tone averages were 36 decibels in the right ear and 33 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent bilaterally. 

Applying the results from the December 2008 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss bilaterally.  Where hearing loss is at level I in both ears, a non-compensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in January 2011 at which time the examiner noted that the Veteran's hearing loss did not cause significant effects on his occupation or any effect on his usual daily activities.  An audiogram at that time showed pure tone thresholds, in decibels, as follows:

2011

HERTZ


1000
2000
3000
4000
RIGHT
15
35
40
30
LEFT
15
30
25
30

Pure tone averages were 30 decibels in the right ear and 25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent bilaterally.

Applying the results from the January 2011 examination to Table VI in 38 C.F.R. 
§ 4.85 yields a finding of Level I hearing loss bilaterally.  Where hearing loss is at level I in both ears, a non-compensable rating is assigned under Table VII.  38 C.F.R. § 4.85.

At the June 2015 hearing the Veteran reported that he hears well with his hearing aids but without them he needs to increase the volume on the television and has to ask people to repeat themselves frequently.

The Board finds the medical evidence of record highly probative in this case, 
and notes that the examinations were conducted in accordance with 38 C.F.R. 
§ 4.85(a).  Moreover, the 2011 examiner reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 
	
Although the Board sympathizes with the Veteran's complaints regarding             the functional impact of his hearing loss on his daily life, including difficulty hearing his wife and the television, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the findings on examination  are more probative than lay contentions as to the extent of the Veteran's hearing loss.

The Board has considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology related to his hearing loss, and provide for consideration of greater disability than currently shown by the evidence.  There is nothing to show that his disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  Regarding impairment in occupational functioning, the Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that specifically contemplates the level of occupational impairment caused by his hearing loss.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id.  Consequently, referral for extra-schedular consideration is not warranted.

As a final matter, the Veteran does not contend and the record does not suggest   that he is unemployable due to his hearing loss.  Accordingly, a claim for a total disability rating based on unemployability due to hearing loss has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In summary, the most probative evidence of record fails to demonstrate that an initial compensable rating is warranted for the Veteran's bilateral hearing loss.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.





REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the upper extremity neuropathy claim.

The Veteran contends that he has an upper extremity neuropathy condition that      is due to his service-connected diabetes.  In a September 2008 VA contract examination report, the examiner diagnosed the Veteran with carpal tunnel syndrome (CTS) and noted that the condition was aggravated by his service-connected diabetes.  Notably, the examiner did not provide a baseline level of severity of CTS prior to the alleged aggravation and did not provide a rationale for the opinion provided.

Thereafter, during a June 2010 VA contract examination, the examiner noted that the Veteran had upper extremity neuralgia related to his diabetes.  While the 2010 examiner did examine the Veteran, there is no indication that the claims file was reviewed, which contains information pertinent to the Veteran's claimed upper extremity neuropathy, including the previous CTS diagnosis.  The 2010 examiner did not provide an opinion as to why the Veteran's symptoms could be ascribed to neuralgia as opposed to CTS or why the symptoms were the result of the Veteran's service-connected diabetes.  The Board notes that a VA opinion was obtained in January 2011 in an attempt to reconcile the 2008 and 2010 opinions, but the 2011 examiner failed to provide a rationale that addressed the 2010 diagnosis of neuralgia or the possibility that the Veteran's upper extremity neuropathy is aggravated by his diabetes.  Additionally, the examiner was not able to provide an opinion without resort to mere speculation regarding the possible cause of the Veteran's CTS.  Thus, the Board finds a new VA examination is necessary.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

Pursuant to 38 C.F.R. § 3.310 (2014), service connection may not be awarded on an aggravation basis without the establishment of a pre-aggravation baseline level of disability which can be compared to the current level of disability.  Pre-aggravation baseline level of disability should be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected disease.  38 C.F.R. 
§ 3.310 (2014).

Finally, the Board notes that while the Veteran reported at his June 2015 hearing that he has not receive treatment for his upper extremity neuropathy, he also reported that he had been provided with hand braces following a VA examination.  To the extent the Veteran has received VA treatment, those records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain relevant VA treatment records and associate them with the claims file.

2. Schedule the Veteran for a peripheral nerve examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify all neurologic disabilities of the upper extremities found.  With respect to each diagnosed upper extremity neurologic disability, 

the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current disability is caused by service-connected diabetes.  

If not caused by diabetes, the examiner should opine whether the upper extremity neuropathy    has been permanently worsened beyond normal progression (versus temporary exacerbation of neurologic symptoms) by the Veteran's diabetes.  If the upper extremity neuropathy has been permanently worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening beyond baseline that is related to the diabetes.  

The examiner must explain the reasoning for the opinions provided.

3. After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


